          Case 1:19-cv-03147-NRB Document 67 Filed 07/23/20 Page 1 of 1




                                                                               Two Liberty Place
                                                                               50 S. 16th Street, Suite 3200
                                                                               Philadelphia, PA 19102-2555
Andrew J. Shapren                                                              T 215 665 8700
(215) 665-3853                                                                 F 215 665 8760
Andrew.shapren@bipc.com                                                        www.bipc.com




                                       July 22, 2020
VIA ECF AND OVERNIGHT MAIL

The Honorable Naomi Reice Buchwald, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

        Re: Jefferies LLC v. Jon A. Gegenheimer, CA No. 1:19-cv-03147

Dear Judge Buchwald:

       Pursuant to the Court’s Individual Practice Rule 2.H.2, Jefferies LLC submits this letter
motion for permission to file redacted documents.
        Jefferies is simultaneously filing its Reply Memorandum of Law in Support of its
Application for Fees, Costs, and Interest in this matter. In support of this application, Jefferies is
submitting contemporaneous records evidencing additional attorneys’ fees and costs incurred
since it filed its original Application dated July 1, 2020, in the form of an invoice for the services
of the law firm of Buchanan Ingersoll & Rooney PC. Jefferies respectfully requests permission
to file a lightly redacted copy of this invoice, solely for the purpose of protecting privileged
communications and attorney work product. The proposed redacted documents are attached as
Exhibit A the Supplemental Declaration of Andrew J. Shapren in support of Jefferies’ Request
for Fees and Costs, and are being filed simultaneously with this letter motion as Exhibit A.

       Two courtesy hard copies of this letter motion and Jefferies’ Reply Memorandum of Law
in Support of its Application for Fees, Costs, and Interest, with all supporting documents, are
enclosed.

                                                              Respectfully yours,
                                                              /s/Andrew J. Shapren
cc: David Jacobs (via ECF only)                               Andrew J. Shapren
